      Case: 1:19-cv-00220-SA-DAS Doc #: 54 Filed: 06/29/20 1 of 4 PageID #: 3360




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


 THE STATE OF MISSISSIPPI,
 ex rel. LYNN FITCH, Attorney General for the State
 of Mississippi                                            Civil Action No. 1:19-cv-220-SA-DAS

                        Plaintiff,                         Hon. Sharion Aycock

 v.                                                        ORAL ARGUMENT REQUESTED

 GOOGLE LLC f/d/b/a GOOGLE, INC. and
 YOUTUBE LLC,

                       Defendant.



          DEFENDANTS’ MOTION TO STRIKE OR, IN THE ALTERNATIVE,
               TO DISMISS THE SECOND AMENDED COMPLAINT

       Defendants Google LLC (“Google”) and YouTube LLC (“YouTube” and, together with

Google, “Defendants”) move the Court to strike or, in the alternative, to dismiss the Second

Amended Complaint (“SAC”). As Defendants’ Memorandum of Law in support of these

motions show, the SAC was improperly filed without Defendants’ consent or leave of court and,

in any event, fails to state any claim upon which relief can be granted. If the Court does not

strike the SAC, Defendants are entitled to dismissal of the SAC in its entirety.

       The following items are exhibits to Defendants’ motion to dismiss:

      Exhibit A         GSFE Privacy Notice, dated November 17, 2017. This document is part
                        of the state-court record and was filed on the Court’s Electronic Case
                        Filing (“ECF”) system at ECF No. 13-5.

      Exhibit B         GSFE Agreement, dated September 2018.

      Exhibit C         Google for Education Privacy & Security Center, dated April 25, 2018.
                        This document is part of the state-court record and was filed on the
                        Court’s ECF system at ECF No. 13-8.
     Case: 1:19-cv-00220-SA-DAS Doc #: 54 Filed: 06/29/20 2 of 4 PageID #: 3361




      Exhibit D      Transcript of the January 17, 2017 press conference given by former
                     Mississippi Attorney General Hood. This document is part of the
                     state-court record and was filed on the Court’s ECF system at ECF No.
                     10-18.

      Exhibit E      Retention Agreement between former Mississippi Attorney General
                     Hood and Kitchens Law Firm, P.A., dated January 13, 2017.

      Exhibit F      Federal Trade Commission, “Complying with COPPA: Frequently
                     Asked Questions.”

      Exhibit G      Federal Trade Commission, “COPPA Guidance for Ed Tech Companies
                     and Schools during the Coronavirus.”

      Exhibit H      Data Processing Amendment to the GSFE Agreement, dated December
                     8, 2016. This document is part of the state-court record and was filed
                     on the Court’s ECF system at ECF No. 13-4.

      Exhibit I      K-12 School Service Provider Pledge to Safeguard Student Privacy,
                     dated October 7, 2014. This document is part of the state-court record
                     and was filed on the Court’s ECF system at ECF No. 13-6.

      Exhibit J      Google Privacy Policy, dated October 15, 2019.


       ACCORDINGLY, the Court should dismiss the FAC in its entirety and enter judgment in

favor of Google.

RESPECTFULLY SUBMITTED this 29th day of June, 2020.

                                     /s/ Peter G. Neiman_____________
 FORMAN WATKINS & KRUTZ LLP          WILMER CUTLER PICKERING HALE AND
 Fred Krutz (MSB No. 4270)           DORR LLP
 Daniel J. Mulholland (MSB No. 3643) Peter G. Neiman (pro hac vice)
 210 East Capitol Street, Suite 2200 7 World Trade Center
 Jackson, Mississippi 39201-2375     250 Greenwich Street
 Telephone: (601) 960-8600           New York, NY 10007
 Fax: (601) 960-8613                 Telephone: (212) 230-8800
 fred.krutz@formanwatkins.com        Facsimile: (212) 230-8888
 daniel.mulholland@formanwatkins.com peter.neiman@wilmerhale.com
Case: 1:19-cv-00220-SA-DAS Doc #: 54 Filed: 06/29/20 3 of 4 PageID #: 3362




                                Blake Roberts (pro hac vice)
                                1875 Pennsylvania Avenue, NW
                                Washington, DC 20006
                                Telephone: (202) 663-6000
                                Facsimile: (202) 663-6363
                                blake.roberts@wilmerhale.com

                                Attorneys for Defendant
     Case: 1:19-cv-00220-SA-DAS Doc #: 54 Filed: 06/29/20 4 of 4 PageID #: 3363




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of the United States

District Court for the Northern District of Mississippi, by using the Court’s CM/ECF system on

June 29, 2020. I further certify that all parties are represented by attorneys who are registered

CM/ECF users and that service will be accomplished by the CM/ECF system.

       THIS the 29th day of June, 2020



                                                      ___/s/ Peter G. Neiman___________
                                                      Peter G. Neiman
